Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/17/2020 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-5, 7-10, 12 and 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (U.S. PG-Publication 2016/0337255), in view of Maheshwari et al. (U.S. PG-Publication # 2016/0309364).


          Consider claims 1, 8, 14 and 20, Balasubramanian et al. clearly disclose amethod for decompressing uplink data, comprising: 
          Checking, by a decompression end, an uplink data compression (UDC) header in a packet data convergence protocol (PDCP) packet after the PDCP packet is received the UDC header in the packet may identify (e.g., signal to the base station) whether the packet is compressed or uncompressed. In some cases, the value of K may be zero such that all N packets may be uncompressed. In such instances, the UDC may be disabled until system resource use returns to normal. In some aspects, the PDCP control PDU with disable and enable inform the receiver of the UE actions)), wherein the UDC header comprises at least: 
               compression context information of a data packet in the PDCP packet and information related to a decompression buffer area (par. 63 (Generating the one or more transmission data packets 606 may comprise identifying an N number of the one or more data packets 604-c queued for transmission, and selecting a K number (e.g., first data packet 604-a) of the one or more data packets for compression from the N number of the one or more data packets 604-c. In some aspects, the N value and the K value may be integers where N is greater than K Thus, in some aspects compression adaption component 619 may select only a subset of the total number of data packets 604 for compression (e.g., selecting two (2) out of the six (6) total data packets 604). In other words, the compression adaption component 619 may compress only K number out of N packets over a certain duration of time. Accordingly, the compression adaption component 619 may compress the K number of the one or more data packets 604 based on the selection)); EN: This implies that the transmitter and the receiver have access to a common compression context), and the information related to the decompression buffer area is for indicating the decompression end to control the decompression buffer area of the decompression end to keep consistent with a compression buffer area of a compression end; and 
          performing, by the decompression end, a corresponding operation on the data packet in the PDCP packet according to the compression context information and the information related to the decompression buffer area (par. 25 (In UDC, the user device (e.g., such as user equipments (UEs)) compresses the data, which may then be decompressed at a receiving end, for example, a network entity such as, but not limited to, an eNodeB, or a core network entity, or a destination device such as another user equipment or a server on a network)). 
          However, Balasubramanian et al. do not specifically disclose a decompression buffer area.
          In the same field of endeavor, Maheshwari et al. clearly show: 
          the information related to the decompression buffer area is for indicating the decompression end to control the decompression buffer area of the decompression end to keep consistent with a compression buffer area of a compression end (Fig. 3 & pars. 0054-0057; pars. 0055-0056 explain the use of the "Packet action" header field, which is 3 bits long. This field carries both compression context information of the data packet and information related to the decompression buffer area (It is referred to as the UL compression memory, which is the buffer area the compression end uses to compress packets before transmitting them and the same buffer are the decompression end uses to decompress packets after receiving them). For example: "A value of 011 for the Packet action field indicates full packet compression. In this case, the entire packet is pushed to the UL Compression (Comp) Memory". There is also the "Checksum" field, which is 4 bits long, and is used to detect uplink compression memory out-of-sync conditions between the compressor and the decompressor, as disclosed in paragraph 0057: "As shown in FIG. 3, the Checksum field can be 4 bits. The Checksum field is used by the decompressor (e.g., the RNC) to detect UL Compression Memory Out of Sync conditions between the compressor and decompressor". Thereby, this field also carries information related to a decompression buffer area, since the compression memory (i.e. buffer) of the compressor (i.e. compression buffer area) and the decompressor (i.e. decompression buffer area) are checked for out-of-sync conditions)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show a decompression buffer area, as taught by Maheshwari, so that system capacity can be increased.



          Consider claim 2, and as applied to claim 1 above, 
                         claim 9, and as applied to claim 8 above, 
                         claim 15, and as applied to claim 14 above,
                         claim 21, and as applied to claim 20 above,    
Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose the UDC header is between the PDCP header and the data.
          In the same field of endeavor, Maheshwari et al. clearly show:
          a header of the PDCP packet, the UDC header, and the data packet, and the UDC header is between the header of the PDCP packet and the data packet (fig. 3, par. 54; EN:It is obvious that UDC header is between the PDCP header and the data. Otherwise, the packet won’t be able to be transmitted, since the PDCP header carries important information for the transmission of the packet).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show the UDC header is between the PDCP header and the data, as taught by Maheshwari, so that system capacity can be increased.


 
          Consider claim 3, and as applied to claim 1 above, 
                         claim 10, and as applied to claim 14 above, 
                         claim 16, and as applied to claim 8 above,
Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose a first indication bit field for indicating whether UDC compression is performed.
          In the same field of endeavor, Maheshwari et al. clearly show:
          wherein the UDC header comprises one or more of: 
          a first indication bit field for indicating whether UDC compression is performed ( pars. 55-56. EN: The first bit field is disclosed: "The values of the 3 bits in the Packet action field can indicate various actions. A value of 011 for the Packet action field indicates full packet compression.);          
         a second indication bit field for indicating decompression buffer area resetting ( pars. 55-56. EN: The second indication bit field for resetting the decompression buffer area is disclosed: "A value of 101 for the Packet action field indicate for all bits in the UL Comp Memory to be reset to values of all zeros."
); or     
          a third indication bit field for indicating decompression buffer area checking.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show a first indication bit field for indicating whether UDC compression is performed, as taught by Maheshwari, so that system capacity can be increased.




          Consider claim 4, and as applied to claim 3 above, 
                         claim 17, and as applied to claim 16 above, 
Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose a reserved bit field.
          In the same field of endeavor, Maheshwari et al. clearly show:
          wherein the UDC header further comprises: 
          a fourth indication bit field for indicating whether the data packet is to enter the decompression buffer area; or 
          a reserved bit field (fig. 3, par. 58 (the Extension (E) field can be the next 1 bit and can be reserved for extensions to the header)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show a reserved bit field, as taught by Maheshwari, so that system capacity can be increased. 





          Consider claim 5, and as applied to claim 3 above, 
                          claim 18, and as applied to claim 16 above,
Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose the decompression buffer area. 
          In the same field of endeavor, Maheshwari et al. clearly show:                   
          wherein the performing, by the decompression end, the corresponding operation on the data packet in the PDCP packet according to the compression context information and the information related to the decompression buffer area comprises: 
          transmitting, by the decompression end directly, the data packet to an upper layer, in a case that the first indication bit field in the UDC header has a first value indicating that UDC compression is not performed (par. 56 (A value of 000 for the Packet action field indicates no compression was attempted. In this case, the packet is not pushed to UL Compression Memory), par. 75 (In an enhanced UDC packet format as described herein, the packet action field (e.g., the upper 3 bits), can be used to indicate actions for the packet. If compression is not used for the packet, bits in the Packet action field may be set to values (e.g., 000 or 001) to indicate that no compression is used for the packet and no headers are present in the packet)); 
          checking, by the decompression end, the second indication bit field in the UDC header for indicating the decompression buffer area resetting, in a case that the first indication bit field has a second value indicating that UDC compression is performed ( par. 56 (A value of 101 for the Packet action field indicate for all bits in the UL Comp Memory to be reset to values of all zeros. In this case, the entire packet is pushed to UL Compression Memory), par. 75 (In an enhanced UDC packet format as described herein, the packet action field (e.g., the upper 3 bits), can be used to indicate actions for the packet. If compression is not used for the packet, bits in the Packet action field may be set to values (e.g., 000 or 001) to indicate that no compression is used for the packet and no headers are present in the packet));                     
          clearing the decompression buffer area, in a case that the second indication bit field has a third value indicating that the decompression buffer area resetting needs to be performed (par. 56 (A value of 101 for the Packet action field indicate for all bits in the UL Comp Memory to be reset to values of all zeros. In this case, the entire packet is pushed to UL Compression Memory)), wherein the third indication bit field for indicating the decompression buffer area checking does not need to be checked, and UDC decompression is performed on the data packet directly (par. 57 (As shown in FIG. 3, the Checksum field can be 4 bits. The Checksum field is used by the decompressor (e.g., the RNC) to detect UL Compression Memory Out of Sync conditions between the compressor and decompressor));  
          continuing to check the third indication bit field for indicating the decompression buffer area checking (par. 57 (As shown in FIG. 3, the Checksum field can be 4 bits. The Checksum field is used by the decompressor (e.g., the RNC) to detect UL Compression Memory Out of Sync conditions between the compressor and decompressor)), in a case that the second indication bit field has a fourth value indicating that the decompression buffer area resetting does not need to be performed (par. 56 (A value of 101 for the Packet action field indicate for all bits in the UL Comp Memory to be reset to values of all zeros), par. 75 (Values in the Packet action field (e.g., 101) may indicate the UL Compression Memory should be reset to all zeros); EN: If the value is not “101”, no need to perform resetting); and   
          checking, by the decompression end, data in the decompression buffer area, and taking n bits from the decompression buffer area, in a case that the third indication bit field is n bits, and performing UDC decompression on the data packet in a case that the taken n bits are the same as the third indication bit field in the UDC header (par. 57 (As shown in FIG. 3, the Checksum field can be 4 bits. The Checksum field is used by the decompressor (e.g., the RNC) to detect UL Compression Memory Out of Sync conditions between the compressor and decompressor. For Packet action field values of 011, 010 and 100, the Checksum field includes the sum of the first 5 bytes of the first match in this packet. For a Packet action field value of 001, the Checksum field includes the sum of the last 5 bytes in the UL Compression Memory before the packet that includes the checksum is pushed into the UL Compression Memory)); otherwise, initiating a reset process and instructing the compression end to perform a reset of the compression buffer area, where n is a positive integer (par. 56 (A value of 101 for the Packet action field indicate for all bits in the UL Comp Memory to be reset to values of all zeros), par. 57 (For a Packet action field value of 000, the checksum bits are invalid and may not be checked. For a Packet action field value of 101, the checksum bits can be set to all zeros)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show the decompression buffer area, as taught by Maheshwari, so that system capacity can be increased.





          Consider claim 7, and as applied to claim 4 above, Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose storing the data packet in the decompression buffer area. 
          In the same field of endeavor, Maheshwari et al. clearly show:                   
          storing the data packet in the decompression buffer area (par. 56 (UL compression memory)), in a case that the UDC header comprises the fourth indication bit field for indicating whether the data packet is to enter the decompression buffer area (pars.56-57 disclose the different values of the “packet action” field, which indicate whether the packet will enter the decompression buffer area or not), and the fourth indication bit field has a fifth value indicating that the data packet needs to enter the decompression buffer area ( pars.56-57 disclose the different values of the “packet action” field, which indicate whether the packet will enter the decompression buffer area or not), wherein the data packet is an uncompressed data packet or a decompressed data packet (par. 55 (A value of 011 for the Packet action field indicates full packet compression. In this case, the entire packet is pushed to the UL Compression (Comp) Memory)); 
          wherein in a case that the UDC header comprises the second fourth indication bit field for indicating whether the data packet is to enter the decompression buffer area, and the fourth indication bit field has a sixth value indicating that the data packet does not need to enter the decompression buffer area (pars.56-57 disclose the different values of the “packet action” field, which indicate whether the packet will enter the decompression buffer area or not), the data packet is not stored in the decompression buffer area (par. 55 (A value of 100 for the Packet action field indicates Full packet compression, but the packet is not pushed to the UL Compression Memory)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show storing the data packet in the decompression buffer area, as taught by Maheshwari, so that system capacity can be increased.
 

          Consider claim 12, and as applied to claim 10 above, Balasubramanian et al. clearly disclose the method as described.
          However, Balasubramanian et al. do not specifically disclose a reserved bit fields. 
          In the same field of endeavor, Maheshwari et al. clearly show:                   
          wherein the UDC header further comprises:
          a fourth indication bit field for indicating whether the data packet is to enter the decompression buffer area; or 
          a reserved bit fields (fig. 3, par. 58 (the Extension (E) field can be the next 1 bit and can be reserved for extensions to the header)); 
          the method further comprises:
          setting, by the compression end, the fourth indication bit field in the UDC header for indicating whether the data packet is to enter the decompression buffer area as a fifth value, in a case that the data packet needs to enter the compression buffer area ( pars.56-57 disclose the different values of the “packet action” field, which indicate whether the packet will enter the decompression buffer area or not): and
          setting, by the compression end, the fourth indication bit field in the UDC header for indicating whether the data packet is to enter the decompression buffer area as a sixth value, in a case that the data packet does not need to enter the compression buffer area (pars.56-57 disclose the different values of the “packet action” field, which indicate whether the packet will enter the decompression buffer area or not).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Balasubramanian, and show a reserved bit fields, as taught by Maheshwari, so that system capacity can be increased.






 
                                             Allowable Subject Matter

 	Claims 6, 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       


Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

           2016/0142518    Raina   


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 11, 2021